Citation Nr: 0827891	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  06-31 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for fungus of the feet 
and chest as a result of exposure to herbicides.

2.  Entitlement to service connection for a compound fracture 
of the cervical spine.

3.  Entitlement to service connection for a low back 
disability, to include as secondary to compound fracture of 
the cervical spine.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1967 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  The medical evidence does not show that the veteran has 
fungus of the feet and chest.

2.  Competent medical evidence does not indicate that the 
veteran's compound fracture of the cervical spine is related 
to his military service. 

3.  Competent medical evidence does not indicate that the 
veteran's variously diagnosed low back disabilities, to 
include degenerative disc disease of the lumbar spine, are 
related to his military service or a service-connected 
disability.


CONCLUSIONS OF LAW

1.  Fungus of the feet and chest was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Compound fracture of the cervical spine was not incurred 
in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).

3.  A low back disability was not incurred in or aggravated 
by service, and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a veteran and his representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in January 2006.  
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; and, (3) informing the 
veteran about the information and evidence he was expected to 
provide.  Additionally, a March 2006 letter informed the 
veteran of how the RO assigns disability ratings and 
effective dates if a claim for service connection or an 
increased rating is granted and complies with the holding of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The evidence of 
record in this case includes service treatment records, VA 
and private medical treatment records, a VA medical opinion, 
and lay statements from the veteran.  There is no indication 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The veteran has not 
made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide his 
claims.  As such, all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and the case is ready for appellate review.



Pertinent Law and Regulations

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted, as well, for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under § 3.310(a).  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected condition and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
233, 225 (1992).



Entitlement to service connection for fungus of the feet and 
chest as a result of exposure to herbicides.

With respect to Hickson element (1), there is no evidence of 
fungus of the feet and chest shown currently.  The post-
service medical evidence is completely negative for diagnosis 
of any disability of the skin.  In this regard, the Board 
notes that during a September 1998 private neurological 
consultation, the veteran denied having any skin lesions.  

In the absence of a confirmed diagnosis of fungus of the feet 
and chest, meaning medical evidence showing the veteran has 
the condition alleged, service connection is not warranted.  
The case law is well settled on this point. In order for a 
claimant to be granted service connection for a claimed 
disability, there must be evidence of a current disability.  
See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (service connection is 
limited to cases wherein the service incident has resulted in 
a disability, and in the absence of proof of a present 
disability, there can be no valid claim).  See also Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992) (service connection 
claim must be accompanied by evidence establishing the 
claimant currently has the claimed disability).

Furthermore, to the extent the veteran is attempting to 
provide medical evidence concerning the existence of the 
claimed disability, it is also now well established that an 
opinion of a person without medical training or experience on 
medical matters such as diagnosis and etiology is entitled to 
no weight of probative value.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) (competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).

The Board is aware that the veteran has alleged that his 
condition is a result of exposure to Agent Orange.  To this 
end, the Board acknowledges that the veteran served in the 
Republic of Vietnam and is thus presumed to have been exposed 
to Agent Orange.  See 38 U.S.C.A. § 1116(f).  
Notwithstanding, as explained above, the medical evidence 
must still show that the veteran has the condition alleged.  
Such is not the case in this matter.  The Board also points 
out that even if evidence showed that the veteran had fungus 
of the feet and chest such condition is not a disease 
associated with herbicide exposure for purposes of the 
presumption.  38 C.F.R. § 3.309(e). 

In short, Hickson element (1) has not been met as to this 
claim.  So service connection must be denied on this basis 
alone - irrespective of any other Hickson considerations.  
The Board points out that in the absence of a current 
diagnosis of fungus of the feet and chest, VA is not 
obligated to obtain a medical nexus opinion.  Cf. Charles v. 
Principi, 16 Vet. App. 370, 371-72 (2002).

The preponderance of the evidence is against the claim of 
entitlement to service connection for fungus of the feet and 
chest.  The benefit sought on appeal is accordingly denied 
since there is no reasonable doubt to resolve in the 
veteran's favor concerning this.  See, e.g., Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Entitlement to service connection for a compound fracture of 
the cervical spine.

Entitlement to service connection for a low back disability, 
to include as secondary to compound fracture of the cervical 
spine.  

The Board will discuss these disabilities together since they 
are being resolved in the same matter and pertain to the 
veteran's spine.  

Regarding the first Hickson element, current disability, the 
medical evidence reflects a diagnosis of mild compression 
fractures of C5 and C6.  In addition, the medical evidence 
shows various diagnoses relating to the lumbar spine, 
including degenerative disc disease.  Accordingly, the Board 
finds that Hickson element (1) has been satisfied as to both 
claims.

With respect to Hickson element (2), in-service disease or 
injury, the service treatment records are negative for any 
complaints, treatment, or diagnosis of neck or back injuries.  
On his February 1970 separation examination, the veteran 
specifically denied having any trouble with his back.  
Physical examination of the spine was normal.  Accordingly, 
Hickson element (2) has not been met as to either claim.

With respect to element (3), medical nexus, there is no 
competent medical evidence of record which establishes that 
the veteran's cervical and lumbar spine disabilities are 
related to his military service.  In fact, a review of the 
various histories reported by the veteran indicates that his 
cervical spine and low back complaints are not related to 
service.  For example, in a November 1998 private examination 
report, the veteran reported a 20 year history of neck pain 
and a 6-7 year history of back pain.  He reported that he 
used to work a lot of heavy jobs in construction and noticed 
his back hurting then.  In September 2000, the veteran 
reported that his chronic low back pain dated back to 1972 
when he injured his back.  He also indicated that his chronic 
neck pain dated back to 1960 when he compressed his neck 
diving into shallow water.  In August 2001, the veteran 
reported that he began experiencing neck and low back pain in 
1993.  He attributed his pain to heavy lifting while working 
as a carpenter and baker.  When seen by a private physician 
in June 2002 the veteran complained of neck and low back pain 
which began in 1988.  In fact, the only time the veteran 
arguably maintained that his complaints were related to 
service was on private evaluation in September 1998 when he 
stated that he "dove into shallow water about 30 years ago" 
(i.e., 1968) and suffered a compression of C5 and C6.   The 
Board notes that even then, however, the veteran indicated 
that his low back pain began in 1993.  

Medical treatment records submitted by the veteran indicated 
that he had a prior workers compensation injury and a 
reported history of injury to his neck while working 
construction, as a carpenter and a baker. (See October 1997 
Medical Review Associates letter regarding a functional 
capacity evaluation in reference to an October 1995 workers 
compensation claim). The veteran reported initially that he 
fractured his neck in 1968 on leave with his family by diving 
into shallow water. He reported to medical personnel, 
however, that he fractured his neck in 1960.  

In April 2006, a VA examiner reviewed the claims file and 
opined that the veteran's neck disability was not caused by 
his military service.  There has been no medical opinion 
offered in response to contradict this medical conclusion 
against service connection.

The Board realizes that a medical nexus opinion has not been 
obtained regarding the low back; however, it points out that 
in the absence of evidence of in-service disease or injury, 
VA is not obligated to obtain a medical nexus opinion.  Cf. 
Charles v. Principi, 16 Vet. App. 370, 371-72 (2002).

The only evidence in support of the veteran's claims for 
service connection is his statements.  While the veteran is 
competent to describe his symptoms, as a layperson, he is not 
competent to provide an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In conclusion, the evidence of record does not demonstrate 
that the currently diagnosed cervical and lumbar spine 
disabilities are causally related to active service.  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

In regards to any contention that the low back disability is 
the result of the compression fractures of the cervical spine 
(i.e., secondary service connection), the Board notes that 
service connection has been denied for any cervical spine 
disability.  Therefore, any claim for service connection as 
secondary to this disability must also be denied.  [i.e., 
Wallin element (2), a service-connected disability, not met].  




ORDER

Service connection for fungus of the feet and chest as a 
result of exposure to herbicides is denied.

Service connection for a compound fracture of the cervical 
spine is denied.

Service connection for a low back disability, to include as 
secondary to compound fracture of the cervical spine is 
denied.  




____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


